             Case 1:20-cv-09772-RA Document 31 Filed 03/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
 OFF-WHITE LLC,                                                  DATE FILED: 3-25-21

                            Plaintiff,
                                                                    20-CV-9772 (RA)
                       v.
                                                                         ORDER
 ALWAYN, et al.,

                            Defendants.




RONNIE ABRAMS, United States District Judge:

       On March 23, 2021, Yao Hao Ming filed a motion to dismiss this action on behalf of Defendants

Boys & Men, Limelight, Lady Story, Luxe&lure, Minx, PALA, and Pink Lady. See Dkt. 29. Mr. Ming

appears to be proceeding without a lawyer. As the Court informed Mr. Ming in its February 4, 2021

order, however, the Defendants in this action cannot proceed without a lawyer because “it is settled law

that a corporation may not appear in a lawsuit against it except through an attorney.” Grace v. Bank

Leumi Tr. Co. of N.Y., 443 F.3d 180, 192 (2d Cir. 2006).

       Accordingly, the Court will grant Defendants Boys & Men, Limelight, Lady Story, Luxe&lure,

Minx, PALA, and Pink Lady a thirty day extension to retain a lawyer and refile their motion to dismiss,

should they wish to do so. If Defendants do not comply with this order, the Court may grant default

judgment against them. See id. (“Where a corporation repeatedly fails to appear by counsel, a default

judgment may be entered against it.”).

       Plaintiff is respectfully directed to serve a copy of this order on Defendants Boys & Men,

Limelight, Lady Story, Luxe&lure, Minx, PALA, and Pink Lady. Plaintiff may do so using the

alternative service methods previously approved by the Court in this case. See Dkt. 16 (authorizing
              Case 1:20-cv-09772-RA Document 31 Filed 03/25/21 Page 2 of 2



service via email). The Clerk of Court is respectfully directed to terminate the motion pending at docket

entry 29.

SO ORDERED.

Dated:      March 25, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge




                                                   2
